DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 22, 2021 is acknowledged.

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 22, 2021.

Information Disclosure Statement
The IDS filed on April 24, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Objections
Claim 7 is objected to because of the following informalities:  
On line 2 of claim 7, “larger” should be replaced with --large--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“nozzle mover” in claim 1
“suction unit” in claim 1
“cleaning unit” in claim 1
“control device” in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotoku et al., US Patent Application Publication No. 2014/0261557.
As to claim 1, Sotoku (see Figs. 1-13) shows a liquid processing apparatus (1), comprising: a processing liquid supply (3) including a nozzle (31) configured to discharge a processing liquid; a nozzle mover (35) configured to move the nozzle between a coating position (see Figs. 1 and 2) where the processing liquid is supplied toward a front surface (91) of a substrate (9) and a standby position different from the coating position (see Figs. 2 and 9); a suction unit (inclusive of 45; see Fig. 9, and see the last four lines of paragraph [0056]) including a suction opening (upper end of 45) opened toward a leading end surface (311) of the nozzle located at the standby position; a cleaning unit (4) configured to clean the leading end surface of the nozzle located at the standby position with a cleaning liquid (49; and see paragraphs [0078] and [0081], which describe a nozzle end surface cleaning function of “immersion liquid 49”); and a control device (7; and see Figs. 5 and 8) configured to control the processing liquid supply, the nozzle mover, the suction unit and the cleaning unit, wherein the control device controls the processing liquid supply to discharge the processing liquid from the nozzle in a state that the 
As to claim 2, the control device of Sotoku further controls the suction unit to stop the suction of the processing liquid through the suction opening after controlling the processing liquid supply to stop the discharge of the processing liquid from the nozzle located in the standby position (see paragraphs [0062]-[0065]).
As to claim 3, Sotoku shows the apparatus wherein the cleaning unit comprises a cleaning tub (41) disposed at the standby position and a cleaning liquid supply (see paragraph [0056]) configured to supply the cleaning liquid into the cleaning tub, the suction opening is opened within the cleaning tub, the control device controls the cleaning liquid supply to supply the cleaning liquid into the cleaning tub in a state that the nozzle is accommodated within the cleaning tub (see paragraph [0078]), and the control device controls the suction unit to perform suction of the cleaning liquid which is supplied into the cleaning tub by the cleaning liquid supply (see paragraph [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoku et al.
As to claim 7, Sotoku shows all of the recited limitations as set forth in claim 1, however Sotoku is silent as to a diameter of the suction opening being 0.7 times to 1.3 times as large as a diameter of a discharge opening of the nozzle.
It should first be noted that Applicant’s specification lacks any disclosed criticality regarding the comparative diameters of the suction opening and a discharge opening of the nozzle (see paragraph [0028])  Also, it would be well within the ordinary skill of one in the art, through routine experimentation and engineering expedience, to determine an optimum diameter for the discharge opening(s) of the nozzle (see also, paragraph [0089] of Sotoku, which expressly states that the nozzle may have “only a single outlet”), and to determine an optimum diameter for the suction opening, since the rate of processing liquid discharge from the nozzle when in the standby position, and the rate of cleaning liquid being supplied to or sucked from the cleaning unit are all interdependent variables which would be desirable to optimize for optimal functioning of the apparatus.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to discover and determine optimal comparative diameters for the suction opening and the discharge opening(s) of the nozzle within the recited ratio range, since it has been held that discovering an optimum value of .  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Kamiya, Poag et al., Morita et al., Rangarajan et al. and Inoue et al., and US Patent Application Publications to Kitano et al., Miyata, Osada et al., Kashiyama et al., Takahashi, Miura et al. and Kamimura et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752